Citation Nr: 0910992	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  05-25 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to an effective date earlier than 
March 5, 2003, for the assignment of a 70 percent disability 
rating for recurrent major depression. 

2. Entitlement to an effective date earlier than 
March 5, 2003, for the assignment of a total disability 
rating based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to 
October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Veteran testified at a Travel Board hearing at the RO in 
June 2007.


FINDINGS OF FACT

1. On March 15, 2000, the Veteran filed a claim for an 
increased rating for service-connected depression.

2. There is no communication from the Veteran or his 
representative prior to March 15, 2000 that constitutes a 
claim for a claim for an increased rating for service- 
connected depression.

3. With resolution of the benefit of the doubt in the 
Veteran's favor, it is factually ascertainable that as of 
November 1, 2001, the Veteran's depressive disorder was 
characterized by occupational and social impairment with 
deficiencies in most areas, such as work, family relations, 
thinking and mood due to such symptoms as difficulty in 
adapting to stressful circumstances at employment.

6.  With resolution of the benefit of the doubt in the 
Veteran's favor, it is factually ascertainable that as of 
November 1, 2001, the Veteran's service-connected disorders 
rendered him totally disabled from employment.


CONCLUSIONS OF LAW

1. as of November 1, 2001, the criteria for the assignment of 
a 70 percent disability rating for service-connected 
recurrent major depression were approximated. 38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2008).

2. It is factually ascertainable that as of November 1, 2001, 
the criteria for the assignment of a TDIU rating were 
approximated. 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400, 4.16 (2008); Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the Veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes this claim. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide must be provided within one year of the date of the 
notice. 

Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice 
of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d at 
1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
letters issued in March 2005, March 2006, and May 2006, 
necessary to substantiate earlier effective date claims. 

A Travel Board hearing was held wherein the Veteran testified 
before the undersigned Veterans Law Judge (VLJ) in June 2007. 
The Board finds that the record as it stands includes 
sufficient competent evidence to decide the claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the Veteran 
with his claims.


Analysis

The Veteran contends that earlier effective dates should be 
established for both a 70 percent rating for the service-
connected depressive disorder, as well as the grant of a 
total disability rating based on individual unemployability. 

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and the claims will in part be granted on 
this basis.  38 U.S.C.A  § 5107(b) (West 2002); Alemany v. 
Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 
413 (1993) (Under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

Specifically, with resolution of the benefit of the doubt in 
the Veteran's favor, the facts of record support findings 
warranting a 70 percent disability rating for a depressive 
disorder and a total disability rating beginning November 1, 
2001. 

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or the date entitlement arose, 
whichever is later. See 38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

The RO has treated the Veteran's March 5, 2003 application as 
the claim in this appeal and has fixed the Veteran's 
effective dates in accordance with this date of receipt of 
claim. The Board finds, however, that the Veteran filed 
claims for depression and TDIU prior to this date.

The VA administrative claims process recognizes formal and 
informal claims. A formal claim is one that has been filed in 
the form prescribed by VA. See 38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a). An informal claim may be any 
communication or action, indicating an intent to apply for 
one or more benefits under VA law. Thomas v. Principi, 16 
Vet. App. 197 (2002). See 38 C.F.R. §§ 3.1(p), 3.155(a). An 
informal claim must be written, see Rodriguez v. West, 189 F. 
3d. 1351 (Fed. Cir. 1999), and it must identify the benefit 
being sought. Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 
Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the veteran 
to seek benefits must be demonstrated. See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998). See also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).

In TDIU cases, once a veteran submits evidence of a medical 
disability and submits a claim for an increased disability 
rating with evidence of unemployability, VA must consider a 
claim for a total rating based on individual unemployability. 
See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001).

On March 15, 2000, the Veteran filed a statement requesting 
that the RO "request the VARO to obtain medical records from 
Biloxi for prostate, sexual dysfunction, and depression." 
Additionally, on March 4, 2002, the Veteran filed a statement 
which noted that he was unable to function properly at work 
and was retiring because of his disabilities. After resolving 
all benefit of the doubt in favor of the Veteran, the Board 
finds that these statements are both claims for entitlement 
to benefits, with the March 15, 2000 statement being a claim 
for an increased rating for depression and the March 4, 2002 
statement being a claim for TDIU.

At his June 2007 Travel Board hearing at the RO, the Veteran 
submitted a document dated in January 2002 that he believed 
his representative had filed at the RO on his behalf. He 
believed that this document should serve as his claim in the 
pending appeal. After careful review of the record, however, 
the Board concludes that such document was not filed at the 
RO as it is not located anywhere in the Veteran's claims file 
with a date stamp showing receipt by the RO. Therefore, this 
letter does not meet the definition of a claim under the 
provisions of 38 C.F.R. §§ 3.351 or 3.155, as it was never 
filed at VA. Therefore, it cannot serve as a claim in the 
instant case.


Depression

With respect to the issue of entitlement to an effective date 
prior to March 5, 2003 for the assignment of a 70 percent 
disability rating for recurrent major depression, the Board 
has found the March 15, 2000 correspondence from the Veteran 
to the RO to be a claim for an increased disability rating 
for service-connected depression. Therefore, the Board must 
determine when it was factually ascertainable that an 
increase in disability occurred. If the Veteran's claim was 
received within one year from such date of increase, then the 
effective date of the increased disability rating is the 
first date that it was factually ascertainable that the 
increase had occurred; otherwise, the effective date is the 
date of VA receipt of the claim for increase (in this case, 
March 15, 2000), or the date entitlement arose, whichever is 
later. See 38 C.F.R. § 3.400(o).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 
Separate diagnostic codes identify the various disabilities. 
Regulation requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition. 
Each disability must be considered from the point of view of 
the veteran working or seeking work. When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant. 38 U.S.C.A. § 5107 (West 2002).

Furthermore, 38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned. These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition. Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Depression is rated pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9434; however, the actual criteria for rating 
psychiatric disability other than eating disorders is set 
forth in a General Rating Formula. Under that formula:

A 30 percent rating is assigned for occupational and 
social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to 
perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-
care and conversation normal) due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, 
recent events).

A 50 percent rating is assigned when there is 
occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and 
social impairment with deficiencies in most areas, such 
as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain 
effective relationships. 

38 C.F.R. § 4.130, Diagnostic Code 9411.

Also of relevance here are various assessments of the 
Veteran's "Global Assessment of Functioning" ("GAF") 
scores. Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
[Observing that GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness" under the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.]; see Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). 
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores of between 31 to 40 suggest some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.  Scores between 20 to 
30 indicate that the individual is in some danger of hurting 
self or others, or occasional fails to maintain minimal 
personal hygiene or has gross impairment in communication.  
Scores between 1 and 20 are indicative of a persistent danger 
of severely hurting self or others or of a persistent 
inability to maintain minimal personal hygiene or serious 
suicidal act with a clear expectation of death.  
Carpenter at 242.  

Here, while the GAF scores throughout the appellate period 
demonstrate that the Veteran displayed moderate to high 
levels of functioning, it was on November 1, 2001 that the 
Veteran's depressive disorder showed symptoms approximating 
findings warranting the assignment of a 70 percent rating. 

The relevant medical evidence of record includes VA treatment 
records from March 1999 to March 2003 which show that the 
Veteran was always neatly dressed, appropriately groomed, and 
fully oriented during his treatment sessions. The Veteran 
repeatedly denied any suicidal or homicidal ideations and his 
thought process was noted to be logical and goal directed 
with no hallucinations.

In April 1999, his mood and affect were described as sad; in 
July 1999 he had a flat affect, but his mood was stable. In a 
VA treatment noted dated in July 1999, the Veteran was noted 
to be depressed, but he sought such treatment because his 
family had recently been the targets of a "home invasion," 
when he had been assaulted by a firearm. On that occasion, he 
also expressed continued grief over his mother's death.

A VA treatment note dated in February 2000 (shortly before 
submission of the March 2000 claim), indicates that the 
Veteran's mood was sad and his affect was constricted, but 
his conversation was relevant and coherent. Although he 
reported that he was considering leaving work due to stress, 
he related this to his arthritis. He reported that his second 
marriage was "loveless," but that he had remarried only 
because he wanted to father children. Otherwise, he denied 
any suicidal or homicidal ideation, and reported that he was 
very active in his church. 

In a May 2000 VA treatment note, the Veteran again described 
complained of stress, but attributed this to his 
responsibilities to care for his family. He specifically 
cited complained of pain from a non-service-connected knee 
disorder, which made his job performance difficult. While he 
was noted to be tearful, he denied suicidal ideation. Then, 
and in June 2000, the Veteran's mood was described as "dour", 
but he was cognitively intact with normal speech and thought 
process and no evidence of hallucinations. He had tearful 
interviews at that time, but he was opposed to 
antidepressants that were suggested. He had an acute 
exacerbation in June 2000, and took four days off to increase 
his stability. 

In a June 2000 VA treatment note, the Veteran noted that he 
had recently been counseled in his housekeeping job, after a 
"needle stick" accident. In the June 2000 treatment note, 
the Veteran reported that he had been chastised by his 
employer, and then had experienced a significant increase in 
agitation, depression, tearfulness, anxiety, and sleep 
difficulties. However, the medical care provider noted that 
the Veteran was appropriately dressed and groomed, and that 
he was a "reliable informant." The Veteran was then noted 
to be alert and oriented in all spheres of cognition, and 
denied any symptoms suggestive of psychosis. His 
comprehension, judgment, and insight all appeared to be 
within normal limits and denied suicidal and homicidal 
ideation. His speech was normal in rate, rhythm, content, and 
volume, although he reported his mood was very depressed and 
anxious. The examiner assigned a GAF score of 60 - another 
treatment noted subsequently noted a GAF score of 50..

In a July 2000 letter, the Veteran related the circumstances 
of the "needle stick" accident and his counseling. 

In a VA treatment note dated in July 2000, the Veteran 
related  that "he had unspecified problems at work, and in 
that context, the medical care provider noted that the 
Veteran had braces on both of his legs - which are non-
service-connected disorders. The medical care provider found 
his psychiatric impairment to be no more than moderate in 
degree, and indicated that it may improve with proper 
antidepressant medical management, and psychotherapy. 

The Veteran underwent a VA psychiatric examination in July 
2000. The Veteran was noted to have had a history of 
"moderate impairments, both occupational and social, that 
are due to his psychiatric illness." It was noted that he 
had a lack of concentration and short term memory, lack of 
energy, fatigue, low or no motivation, and loss of libido - 
the latter also being possibly attributable to a prostatic 
illness. However, it was noted that the Veteran remained 
employed, and although his mood was depressed and angry and 
he displayed a lack of concentration, his speech was normal 
and he had no delusions or hallucinations, nor suicidal or 
homicidal ideations, nor obsessions or compulsions. 
Illustrative of his then-current functional level, the mental 
health care provider noted that cognitive testing reflected 
some deficits in concentration and short term recall, but 
there was "no significant cognitive dysfunction." The 
medical health care provider assigned a GAF of 60.

In a September 2000 record of regular VA psychiatric care, 
the Veteran reported feelings of hopelessness, fearfulness, 
helplessness due to circumstances at work;  sleep problems, 
and problems with interpersonal relationships. He denied 
psychotic symptoms and he was alert and oriented with normal 
speech and appropriate appearance. His attention and 
concentration were within normal limits. While he was noted 
to have had problems with his employment, the examiner 
suggested that the Veteran receive counseling by an employee 
health unit, and that he continue individual psychotherapy. 
The examiner assigned a GAF score of 70.

In a November 2000 report of psychological consultation 
conducted by a VA physician, the Veteran was noted to have 
received counseling after the "needle stick" incident for 
stress and an exacerbation of depression. It was noted that 
he took four leaves of leave due to these symptoms; that 
after he returned to work he presented a letter to his 
employers that he be placed on duty restriction due to both 
depression and a need for physical rest. The Veteran reported 
that he was then sent home by supervisors, and had not 
returned to work, although he had filed a complaint under the 
Equal Employment Opportunity program relating to his being 
accused of negligence in the "needle stick" incident. 

While it was noted that the Veteran was depressed, he was 
noted to have no suicidal or homicidal ideation, and as 
previously he had no abnormal psychomotor movements. He 
reported that his sleep had diminished since the incident, 
and continued to have difficulties in concentration. However, 
his abstract abilities and problem solving skills appeared to 
be within normal limits. The examiner observed that while the 
"needle stick" incident was a "traumatic event," the 
Veteran perceived that he had been harassed in his work 
setting. The examiner noted that "while it is not clear that 
[the Veteran] is disabled from performing all job tasks, it 
is clear that continuing to work under his current conditions 
and supervisors causes him to be exceptionally distressed and 
could potentially worsen his depressive symptoms . . . [i]t 
is not recommended that he returned (sic) to work in the 
setting." 
However, the examiner assigned a GAF score of 70.

In a March 2002 letter, the Veteran reported that beginning 
November 1, 2001, he was no longer employed. In support of 
this report, he submitted an October 2001 letter from a VA 
treating physician, who reported that he had "severe" 
occupational difficulties. 

A June 2003 VA examination report notes that the Veteran 
reported feelings of hopelessness, anxiety, and depression. 
On mental status examination, he was alert, fully oriented 
and rational, but appeared unhappy and dejected. His 
cognitive effectiveness was reduced somewhat due to 
irritability, poor concentration, and low stress tolerance. 
His speech was relevant and fluent. His mood was aggravated 
and sad. His affect was markedly constricted. His memory was 
basically intact, his insight was adequate, and his judgment 
was functional. The examiner opined that the Veteran's 
symptoms were moderate in nature.

Given the above-reported evidence of record, it is noteworthy 
that throughout the appellate period and notwithstanding 
continued reports of symptoms, complaints, and counseling, 
the Veteran was able to function in his employment up to 
November 1, 2001 - as evidenced by his numerous GAF scores 
indicating at best mild or moderate impairment. Indeed, the 
June 2003 examination report, dated subsequently to the 
presently-granted effective date for a 70 percent rating, 
suggests that the Veteran's symptoms were then "moderate."

It is very clear that up until November 1, 2001, when the 
Veteran stopped working, his predominant symptoms included 
sadness and lack of concentration. However, the Veteran was 
nonetheless able to continue in both his employment and his 
social life, as evidenced by repeated reports that he 
regularly attended church.  

Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  Here, 
although the GAF scores indicate that the Veteran displayed a 
mild to moderate overall impairment throughout the appellate 
period, he left employment on November 1, 2001 largely due to 
an inability to contend with vocational stress. Thus, the 
Board is of the opinion that the evidence as to the 
assignment of a date of November 1, 2001 for a 70 percent 
rating for a depressive disorder has been attained.  Because 
a state of relative equipoise has been reached in this case, 
the benefit of the doubt rule will therefore be applied.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993). 

Accordingly, an effective date of November 1, 2001 for the 
assignment of a 70 percent rating is granted. 

TDIU

The Board has found the March 4, 2002 statement to be a claim 
for a TDIU. Thus, the Board must now determine when it was 
factually ascertainable that a TDIU was warranted. If the 
Veteran's claim was received within one year from such date, 
then the effective date of the award of TDIU is the first 
date that it was factually ascertainable that TDIU was 
warranted; otherwise, the effective date is the date of VA 
receipt of the claim for TDIU (in this case, March 4, 2002), 
or the date entitlement arose, whichever is later. See 38 
C.F.R. § 3.400(o).

In order to establish service connection for a total rating 
based upon individual unemployability due to service- 
connected disability (TDIU), there must be an impairment so 
severe that it is impossible to follow a substantially 
gainful occupation. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341, 4.16. In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993). For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation. VAOPGPREC 75-91; 57 
Fed.Reg. 2317 (1992). Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability. When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more. When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation. See 38 C.F.R. § 4.16(a). A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. § 
4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a). In both 
cases, there must be a finding that the veteran is 
unemployable solely by reason of service-connected 
disabilities.

The Board must consider whether the Veteran's service- 
connected disabilities prevent him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage"). Moore v. Derwinski, 1 Vet. App. 356 (1991). For a 
veteran to prevail on a claim for a total compensation rating 
based on individual unemployability, the record must reflect 
some factor which takes this case outside the norm. The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough. A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As noted above, the Board presently has granted an effective 
date of November 1, 2001 for the assignment of a 70 percent 
rating for a depressive disorder. Approximately 
contemporaneously with the newly-assigned date of the rating, 
the Veteran clearly met the schedular standards for the 
assignment of a total rating, as his service-connected 
disorders included hypertension, acne, pseudofollicullitis 
barbae, and recurrent prostatitis, evaluated as 10 percent 
disabling each.

In various documents submitted throughout the appellate 
period, medical care providers noted that the Veteran has had 
continuing difficulties with medications prescribed for 
prostatitis, including difficulties urinating and erectile 
dysfunction. 

While the Veteran also has numerous non-service-connected 
disorders, it is clear that both his depressive disorder and 
his service-connected prostatitis have significantly impaired 
his capability to sustain employment. Although further 
medical development could be undertaken to ascertain the 
degree of vocational capacity resulting from service-
connected and non-service-connected disorders, the Board is 
of the opinion that such inquiry would not materially assist 
it or the Veteran in this determination. See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (Observing that when it is 
not possible to separate the effects of a service-connected 
condition and a non- service-connected condition, the 
provisions of 38 C.F.R.
§ 3.102 mandates that reasonable doubt on any issue was to be 
resolved in the veteran's favor, and that all signs and 
symptoms be attributed to the service- connected condition).  

Granting the benefit of the doubt to the Veteran, the Board 
finds it factually ascertainable that TDIU was warranted 
beginning November 1, 2001 as the Veteran had presented both 
evidence of an increase in service-connected symptoms and 
unemployability due to service-connected disorder. Roberson, 
supra. 





ORDER

Entitlement to an effective date of November 1, 2001 for the 
assignment of a 70 percent disability rating for recurrent 
major depression is granted.

Entitlement to an effective date of November 1, 2001 for the 
assignment of a total disability rating based on individual 
unemployability (TDIU) is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


